United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3987
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                    Amy Jurisic

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                          Submitted: September 19, 2022
                            Filed: November 10, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Amy Jurisic used her job as a postal worker to steal checks from the mail.
Although she claims that the district court’s 1 intended-loss calculation is too high,


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
see U.S.S.G. § 2B1.1(b), and that she should pay less in restitution, see 18 U.S.C.
§§ 3663A, 3664, we affirm.

                                         I.

      The Dubuque post office started receiving complaints about stolen checks.
The most frequent victim of the scheme was Flexsteel, a Dubuque-based furniture
company. An anonymous tipster pointed the finger at Jurisic, who would snatch
business envelopes and sell the checks inside.

      Once her customers started cashing the checks, the investigation picked up
steam. Investigators discovered that she had “numerous conversations with different
individuals discussing checks and/or stealing mail (checks and credit cards)” on
Facebook. One time she even asked a potential customer whether he “could do
anything with a business-to-business check.”

       After investigators connected Jurisic to the stolen checks, she pleaded guilty
to mail theft. See 18 U.S.C. § 1709. The district court held her responsible for
stealing dozens of checks valued at more than $550,000. They became the basis for
the intended-loss calculation, which was a key ingredient in the court’s decision to
give her a 33-month prison sentence. See U.S.S.G. § 2B1.1(b)(1) (specifying
increases to the offense level of theft crimes based on the amount of the loss).
Meanwhile, the value of the checks cashed provided the restitution amount, which
was $62,456.33. See 18 U.S.C. §§ 3663A, 3664.

                                         II.

       Jurisic takes aim at both calculations. See United States v. Smith, 929 F.3d
545, 547–48 (8th Cir. 2019) (reviewing both for clear error). In her view, “anyone
could have stolen and cashed” the missing checks. Based on the record, however,
the district court concluded otherwise. See id. at 547 (explaining that, under clear-


                                        -2-
error review, courts reverse only “with a firm and definite conviction that a mistake
has been made”).

                                          A.

       For theft crimes like this one, the recommended sentencing range depends on
the scheme’s financial impact. The district court relied on the grand total of the
checks, including those that were never cashed and are still missing, to measure “the
pecuniary harm [Jurisic] purposely sought to inflict.” U.S.S.G. § 2B1.1 cmt.
n.3(A)(ii) (defining “[i]ntended loss”); see United States v. Killen, 761 F.3d 945, 950
(8th Cir. 2014) (explaining that intended loss includes “expected” loss because “a
person is presumed to have intended the natural and probable consequences of his
or her actions” (quotation marks omitted)). Our task is to determine whether the
district court’s finding that the intended loss was greater than $550,000 was clearly
erroneous. See Killen, 761 F.3d at 948.

      We conclude it was not. It was fair to infer from the evidence that Jurisic stole
the missing checks. After all, she marketed the checks on Facebook, sent
photographs of them to a potential customer, told the customer that she had “more”
available, and had a connection to a house where investigators discovered a stash of
them. There was little chance, as the district court noted, that two postal workers
were stealing checks from the same post office at the same time. Based on these
findings, the intended-loss calculation stands.

                                          B.

       So does the restitution award. Restitution is available “only to the extent
sufficient evidence has proven [a victim’s] ultimate loss.” See United States v.
Adejumo, 848 F.3d 868, 870 (8th Cir. 2017). If the district court “reasonably
estimated the loss, we will affirm.” Smith, 929 F.3d at 548 (quotation marks and
brackets omitted).


                                         -3-
       The district court’s estimate was a reasonable one. Like the intended-loss
calculation, the restitution award reflected the well-supported finding that Jurisic
stole the checks herself. For that reason, we cannot say that the district court clearly
erred when it ordered restitution based on the total value of the checks cashed. See
id. (explaining that the actual copies of checks and testimony by those familiar with
the fraud can guide a district court’s restitution calculation).

                                          III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -4-